Citation Nr: 1535933	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to September 1983 and June 1985 to December 1985.  The Veteran also had unconfirmed Army Reserve service from September 1983 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

On May 30, 2013, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD; he has not indicated that he wanted to claim entitlement to service connection for any other acquired psychiatric disorder.  In addition, the record does not indicate that any other diagnosis is (or may be) related to service.  As such, the Board characterized the issue on appeal as indicated.  

In a July 2013 decision, the Board denied the Veteran's claim for service connection of PTSD.  The Veteran, in turn, appealed to the Court.  In October 2014, counsel for VA's Secretary and the Veteran's representative filed a Joint Motion for Partial Vacatur and Remand with the Court.  In October 2014, the Court granted the motion, vacating the Board's decision, in part, and remanding the matter to the Board for further proceedings consistent with the Joint Motion. 

In January 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development consistent with the October 2014 Court order.

FINDING OF FACT

There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity, the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the AOJ issued notice letters, dated in February 2007 and June 2007, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The evidence indicates that the Veteran is in receipt of Social Security Administration (SSA) disability payments; the Veteran testified at his May 2013 hearing that he received such benefits.  VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  The duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought - only those that are relevant to the veteran's claim."  Golz, 590 F.3d at 1320, 21.  "Relevant records for the purpose of 38 U.S.C.A. § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."  Id.   As will be discussed below, the Veteran does not have a confirmed stressor or a DSM-IV diagnosis of PTSD.  As such, his SSA records are not relevant or necessary to decide the claim, and the Board can proceed with adjudication of the claim.

The claims file contains the Veteran's available service treatment records, reports of private and VA post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran has not been examined by VA in connection with his claim for service connection of PTSD; however, no examination or nexus opinion is required regarding this claim as the weight of the evidence demonstrates no related injury, disease, or event during service.  Therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during service to which such a currently diagnosed disorder could be related.  For this reason, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claim for service connection of PTSD.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

In May 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In January 2015, the Board remanded the Veteran's claim to obtain VA treatment records associated with the Veteran's PTSD claim since February 2007.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) .  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires:  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  A finding that the veteran engaged in combat with the enemy, however, requires that the veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Prior to a recent amendment to the regulations, where a determination was made that a veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis for Service Connection

The Board notes that the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was military police.  Service personnel records indicate that the Veteran had service in Korea.  The evidence does not suggest that he engaged in combat with the enemy or that his claimed PTSD is related to combat.  To the extent that there is a notation of combat, this is inconsistent with the record and the pleadings.  We conclude that the notation on the part of an examiner is a misunderstanding on the part of the examiner or a miscommunication.  Therefore, neither the combat provisions of 38 U.S.C.A. § 1154 nor the rule relating to combat stressors are applicable.

To the extent that there is a report of mental health issues most of his life, nothing suggests a pre-existing disability or in-service manifestations.  Here, the presumption of soundness is not rebutted and is not applicable.

Service treatment records do not show any diagnosis, complaints or abnormal findings related to the Veteran's psychiatric health.  Psychiatric evaluations conducted in conjunction with the Veteran's military examinations, including his December 1974 entrance examination and his July 1983 separation examination, were normal.  The contemporaneous reports of military history indicate that the Veteran denied experiencing depression, excessive worry, nervous trouble, difficulty sleeping, and memory loss.  The Board notes that his July 1984 and July 1987 medical history and examinations for the Army Reserve were likewise normal and without complaint.  

Following service, the medical evidence indicates that the Veteran first sought treatment for psychiatric complaints in 2002.   Private treatment records from the Aurora Family Practice Group, dated September 1993 through September 2006, do not show any psychiatric complaints.  Private treatment records from K. D. K., M.D., dated May 2002 through September 2008, indicate that the Veteran sought treatment after a motor vehicle accident in March 2002, wherein he had a mild head injury.  At that time, he complained of depression, anxiety, fatigue, insomnia, withdrawal from painkillers, and marital stress due to an impending divorce.  The Veteran was diagnosed with substance-induced mood disorder with generalized anxiety, rule out bipolar disorder, following a December 2004 mental status evaluation.  Treatment records note that the Veteran was pursuing a claim for VA disability benefits; for instance, in September 2008, Dr. K indicated that the Veteran was working on a claim for PTSD.

VA treatment records dated November 2006 through March 2011 indicate that the Veteran reported that he was diagnosed with bipolar and social anxiety disorders in 2004.  The Veteran reported a history of suicide attempts and substance abuse; he stated that he had mental health issues for most of his life, but did not seek treatment until 2002.  He presented with an elevated mood and pressured speech.  A November 2006 intake report documents that the Veteran endorsed symptoms of PTSD; the Veteran reported that he saw several suicides and a murder while serving as a military police officer, but denied combat experiences.  Following a mental status examination, including for PTSD, the diagnoses were bipolar disorder, social anxiety disorder, and rule out PTSD.  In June 2008, the Veteran stated that he stopped mental health treatment with Dr. K.  However, the Veteran resumed sporadic treatment with Dr. K. in September 2008.  Subsequent treatment records are devoid of any opinions relating the Veteran's mental health issues to an event in-service.

A February 2007 psychiatric evaluation report from Dr. K. states that the Veteran was seen on nine occasions between May 2002 and February 2007.  According to the report, the Veteran complained of anxiety, panic, and agoraphobia with mental fatigue, decreased motivation, intermittent depression, and insomnia upon initial treatment in 2002.  He also reported that his divorce was pending and that he was having problems at work.  He was not seen between July 2002 and February 2004.  At the February 2004 visit, his medications were updated, and he was not seen again until April 2005, wherein he reported alcohol and drug abuse, in remission, and complaints of anxiety, agitation, fearfulness, paranoia, apathy, and suicidal thoughts.  He reported being overwhelmed with decreased motivation, depression, insecurity, and paranoia.  He also stated that he resigned from his position with the US Postal Service and applied for Social Security disability benefits due to chronic pain and physical limitations.  He was next seen in November 2006, wherein he reported insight into his bipolar disorder, and related that he had mood swings since age nine.  He also reported that he was a combat veteran and described mild PTSD symptoms.  In February 2007, he reported racing thoughts and flights of ideas.  He complained of difficulty concentrating and a marked decrease in stress tolerance; his emotions were intense, he had increased motor activity, chronic anxiety, and agitation.  Diagnoses were bipolar disorder, chronic, and mild PTSD, alcohol abuse in remission.  

In multiple statements, and in his testimony before the undersigned in May 2013, the Veteran asserted multiple stressors, including the death of his infant son from SIDS while he was in service, witnessing a murder while a military police officer, witnessing a suicide as a military police officer, and dealing with multiple assaults while a military police officer.  In response to the Veteran's statements, the RO obtained the Veteran's service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO requested additional information, including names of individuals involved, if any, and the approximate dates and locations of such events.  However, the Veteran did not respond to the RO's request such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  Nonetheless, the RO contacted the National Personnel Records Center (NPRC), as well as the U.S. Army Crime Records Division, in an effort to verify the Veteran's alleged stressors; however, both agencies found that there was no evidence corroborating the Veteran's alleged stressor events.  The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

In regard to a report of a death of a child, there is no competent evidence linking PTSD to such claimed event.

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Although there is a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. 
§ 3.304(f)(3), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  To the extent that the Veteran states he has PTSD due to his claimed in-service stressor, "It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons, 23 Vet. App. at 6.  In sum, the evidence does not reflect that the Veteran has been diagnosed with PTSD due to a corroborated stressor.  

Although there are diagnoses of PTSD in the evaluation report from Dr. K. and in the Veteran's treatment records, the Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  To the extent that the Veteran's testimony is competent, the probative value of his general lay assertions is outweighed by the evidence demonstrating that there is no evidence of a stressor event.  Laypersons are competent on some medical issues, including a diagnosis of PTSD as reported by a physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, to the extent that the Veteran contends that the current diagnosis of PTSD is related to his alleged stressor events, or anything else in service, the probative value of his general lay assertions is outweighed by the weight of the evidence that reflects that the Veteran's alleged stressors have not been corroborated.  

Moreover, there is no evidence of a psychiatric disorder in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to a stressor event during his service until 2006, just before he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  The Board observes that the Veteran made no psychiatric complaints prior to 2002, and that from 2002 through November 2006, he made no assertions of PTSD symptoms and did not relate his psychiatric symptomatology to his service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In this case, the inconsistencies between the Veteran's statements made to health care providers when he initially sought psychiatric treatment in 2002, and later statements made during the course of a claim for compensation benefits, weigh against the Veteran's credibiltiy as to the etiology of his PTSD.  The Board has weighed the Veteran's statements and finds his current statemetns made in connection with his claim for VA compensation benefits to be of lesser probative valude than his earlier statements. 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application with regard to the service connection claim decided herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


